Question Time (Commission)
The next item is Question Time (B6-0001/2008).
The following questions are addressed to the Commission.
Part one
Madam President, could you offer the House a little guidance, in view of the time, so that those of us who have tabled questions know exactly what the procedure will be? Will you be dividing the items up equally into three parts, or into two half-hour parts? I ask because those of us involved in a potential third part need to know what is likely to happen, given the time at which we are starting.
Thank you, Mrs Doyle, you are quite right. We will take the priority questions, and then we will divide Question Time in half between Commissioner Kuneva and Commissioner McCreevy, as far as we can. We are hoping to run to at least 7.30 p.m. and it may be a bit longer with the forbearance of our interpreters. I hope everybody is as content as they can be with that.
Subject: Ensuring consumers are protected from counterfeit and sub-standard medicines
The safety and efficiency of the European medicine supply chain is becoming a significant concern for European consumers, and existing weaknesses in this system could have potentially disastrous consequences for patient safety.
It is clear that European consumers want safe and affordable medicines. However, in Ireland consumers pay a premium for their medicines, with the current medicine wholesale mark-up at 17.66%, more than double the EU average. This trend is mirrored across the EU, where the fragmented nature of the market has contributed to an associated growth in 'pharmaceutical parallel trade' (PPT).
According to a report from the European Alliance for Access to Safe Medicines, counterfeit and sub-standard medicines are finding their way into the supply chain in the EU.
Could the Commission outline its position in relation to this matter, in particular does it plan to tackle this problem by reviewing parallel trade and promoting a genuine single market in pharmaceutical products which is in the interests of consumers and appears essential to ensure that the benefits of the internal market, including affordable medicines, extend to all parts of Europe's economy?
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, the main purpose of the Community's legal provisions and political strategies in the pharmaceutical field is to ensure that patients are supplied with safe, effective, high-quality medicines that are affordable and universally available.
On more than one occasion in the past, the question of the safety of medicines marketed through what is known as pharmaceutical parallel trade has been raised. That has prompted me to commission a study in order to get to the bottom of this issue; the study is to examine all aspects of sales channels and, in particular, questions relating to counterfeit medicines and parallel trade. The aim of the study is to analyse the present situation and to develop political options with a view to plugging gaps, if necessary by amending the current legal provisions. The study will also examine potential links between pharmaceutical parallel trade and the appearance of counterfeit medicines.
Regrettably, I must tell you that the first part of the study, devoted to parallel trade, which has now been completed, shows that such trade poses considerable risks to patient safety. Several factors are to blame, including mistakes in repackaging or relabelling, the limited effect of product recalls, the more complex distribution channels, supply interruptions and, finally, shortcomings in the enforcement of applicable legal provisions.
The Commission is currently analysing the findings of the study with a view to developing a coherent strategy for the elimination of these safety risks. The various political options are being examined for their foreseeable social, economic and environmental impact. Given the significant implications of this issue for public health policy, the Commission gives it high priority. Decisions on where we go from here will be taken shortly.
I should also like to inform you that the European Pharmaceutical Forum offers a platform for easier adoption and sharing of good practices with regard to the pricing of medicines and reimbursement of the cost of medicines. Although these matters fall within the purview of the Member States, the relevant measures still have to be consistent with Community law. The work of the Pharmaceutical Forum, in which patient organisations, members of the medical profession and leading figures in the industry as well as the Ministers of Health of all the Member States are represented, can help to resolve the major issue of affordable access to safe medicines.
Thank you, Commissioner, for your response, which is clear but alarming, because obviously there are problems about safety.
I would like you to outline the timeframe which will apply to your response, because I think people are not generally aware how at risk they might be from counterfeit medicines. And could I ask you - in writing, perhaps - to address an issue which is of concern in Ireland in relation to vaccines which were legitimate vaccines but which damaged children and for which people are still waiting for some form of compensation after 40 years?
Perhaps you could write to me stating how other Member States are handling that contentious issue.
Vice-President of the Commission. - (DE) I shall gladly do so. In answer to your first question, let me say that I have already decided that parallel trade in counterfeit medicines will be treated as a matter of priority. I have amended the workplan of the Directorate-General, and we shall be making legislative proposals during the current year. I believe that can be done shortly after the summer recess.
As for your other question, I am grateful for your recognition that I cannot answer it without prior examination. I shall have that examination carried out, and you will receive the requested written answer in the coming days.
- (LT) I would like to ask about prices. In Germany, nasal drops cost 1.5-2 times less than the same medicine costs in Lithuania. We take care to ensure that all countries, even the developing ones, have access to medicine. Could we take care to ensure that our citizens, EU citizens, pay at least a similar price for the same medicine? Could we do anything here in Europe?
(ES) Madam President, health services form a recurring topic in European Parliament debates. Each time we discuss the Services Directive there is a bid to include them in it, a bid which we have hitherto opposed, and health services have remained outside its scope.
The supply of medication is a health service. There are some States, such as the Spanish State, which have an established group of sites - pharmacies - which are the only places where medicines may be dispensed.
I would like to ask the Commissioner whether, as part of the investigation carried out by the Commission, any differences have been noted between States where pharmacies are a restricted, monitored trade and the others, with regard to the counterfeiting of medicines and inferior quality.
Vice President of the Commission. - On the first question, I would like to say that, apart from the study on safe medicines in parallel trade, additional ways to address parallel trade are currently being explored, in particular with respect to pricing initiatives.
Revision of the transparency directive to include specific information on pricing would also be a possible way forward. But what I try to do is first of all to clarify the situation and to know exactly what is happening. Then to analyse the question whether EU legislation is able to change that because the whole issue of pricing and reimbursement of medicines in the European Union is under the full responsibility of the Member States; we have no powers whatsoever. But it is obvious that we need to cooperate. That is the reason why the pharmafirm pricing and reimbursement is one of our priorities.
I am well aware that, for citizens, the fact that the same medicine has completely different prices in different European Member States is difficult to understand. It is also difficult for me to understand. The fact that these prices are regulated is only one factor. Another factor, of course, is that the pharmaceutical industry is part of the market economy. They are free to set their prices, but we are intensely studying the situation and I think that we will be able to present solutions.
To the second question I can say that, yes, it is true: there are different systems in the European Union. For instance, certain medicines in some countries can only be sold in pharmacies. In other countries you can buy them in supermarkets. Only for prescription drugs is the situation the same overall. These drugs are only available in pharmacies.
Subject: Carbon dioxide emissions
What targets has the Commission set itself for reducing CO2 emissions generated by its activities, buildings and transport needs?
Member of the Commission. - (EL) Madam President, the Commission has to date been managing the problem of carbon dioxide emissions due to its activities, through the Eco-Management and Audit Scheme, better known as EMAS, and has been complying with the rules of that scheme.
Since 2005, the Commission has been enforcing EMAS in five of the departments in Brussels and in eight of its buildings. During this time, it has recorded a clear reduction in the growth rate in consumption of, amongst other things, electricity by those departments, a development which is undoubtedly positive.
Overall CO2 emission reduction targets have not yet been set for the Commission, but within the framework of EMAS, the Commission is examining and analysing the total volume of its CO2 emissions, and will set overall emission reduction targets within the year 2008. In particular, as regards its vehicle fleet, the Commission has already set a target of reducing CO2 emissions by an average of 26% between 2006 and 2012.
The Commission will be making some major announcements on Wednesday, and I expect that people everywhere will be asking then whether we practise what we preach. So to hear that only five DGs have currently signed up to EMAS is not very encouraging, although I cannot say that Parliament can claim to be much better. It would certainly fail such a test, although action is now being taken to address the issue.
Does the Commissioner accept that his arguments in favour of the 'big picture changes' that must be made by Member States if we are to tackle climate change could be undermined if the Commission is not seen to be acting on the fine detail - on its own implementation of these improvements?
Member of the Commission. - Yes, I agree with you. We should practise what we preach, and this is what we are going to do in 2008. I expect the Commission and its services will target a reduction in emissions to at least the same level as we are requesting of the Member States.
As you know, we have set a 30% reduction target, provided that other developed countries follow, or a 20% target if they do not sign up to an international agreement on reducing emissions. We will set ourselves the 30% target, and I expect that, in so doing, we will show by example that we mean what we are asking others to do.
By the way, we will have to conduct a study to determine the exact quantity of emissions from the Commission, before setting targets and a timetable, and also establishing an action plan to combat emissions.
(DE) There is something I would be interested to know. We have this 30% reduction target imposed from the top down, and it does seem to be widely endorsed. As you quite rightly said, others must follow suit if these targets are to be achieved.
My own question to you is this: do you yourself have a plan for achieving this 30% reduction personally in your own sphere of activity?
(DE) As we know, the European Parliament has set a reduction target of 30% by 2012 on the basis of EMAS, and we are keen to see what specific measures are adopted by the European Parliament and its decision-makers.
Commissioner, you said that the application of EMAS would mean less electricity consumption. It would interest me to know what specific measures have been taken, what specific measures are planned for the coming years, and what role renewables are to play.
Member of the Commission. - I did not fully understand that your question was for me personally. Usually I do not like to say what I am doing, but I can tell you that in Brussels, for example, I do not have a car - I do not drive a car; I prefer, over the weekend, to walk around, and this is also good for health. Regarding my official car, I did the following thing, because I expected questions like this: I asked WWF, who have 10 sustainable top projects, to recommend me a car which is the most sustainable, and they recommended one for me and this is what I am using for my services. By the way, it is quite within the limits that we have asked the automobile industry to achieve by 2012. Then, in Greece, since I was a Member of Parliament there, I have had a very small car, even smaller than what I have for the service here, and I drive it very rarely.
Now, again I would not like to tell you, but travelling to Bali I offset my going there by purchasing from one of those schemes - I think it was the allowances from the emissions trading system - and these are then cancelled. So I try to do as much as I can, and if you have anything more to tell me, I shall be very glad to follow your advice.
Now, regarding renewables: this is a big discussion. We should do what we decided at the beginning of the previous year - in March 2007 - and achieve the 20% targets for all the Member States. Regarding the buildings and the services of the Commission, we should try to use renewables as much as we can, because the main source of emissions from the Commission is from the buildings. Almost three quarters come from the buildings, so if we can find ways to use renewable energy for our services, that will be very good; but this has to be studied in the action plan that I told you about before.
Subject: Protecting consumers against spam, spyware and malicious software
The European Commission has named the protection of consumers in the digital world among the central themes of its plans for consumer policy in the coming years. In this context, it has stated that effective and responsive enforcement mechanisms which would allow national authorities to co-operate in the combat of rogue traders who use spam and fraudulent websites are essential.
What progress has the Commission made in developing such mechanisms to protect consumers?
In particular, what has been done in order to improve possibilities for consumers to seek redress and reclaim their money when they fall victim to spam, spyware or other malicious software?
Vice-President of the Commission. - Madam President, the Commission is concerned about privacy and security problems in the information society, in particular when these put consumers at risk.
The use of spam, spyware and malicious software is in clear breach of the European privacy legislation, and in some cases it is even a criminal offence. This is why we need vigorous enforcement by competent authorities.
Last December, Commissioner Reding (whom I have the pleasure to replace here) welcomed the fast and effective intervention by the Dutch regulator, which imposed a fine totalling EUR 1 million on three Dutch enterprises for illegally installing 'spyware' and 'adware' on more than 22 million computers in the Netherlands and elsewhere.
She has called upon other regulators to follow this example. On 13 November 2007 the Commission adopted its proposals on the Telecom Reform, which include provisions that further strengthen the security and privacy regime underpinning the information society.
In relation to spam, the proposals introduced the possibility for internet service providers to take legal action against spammers. This provision is expected to become an important tool in the fight against spam in Europe.
Also, the effectiveness of anti-spam enforcement will be strengthened by including this in the scope of the Regulation on Consumer Protection Cooperation, which provides for a network of public enforcement authorities throughout the Community and a minimum level of investigation and enforcement powers to apply this regulation effectively.
More generally, the proposals include the provision for customers of electronic communication services to be informed of possible actions that a service provider may take to address security threats, or in response to a security or integrity incident.
By introducing the concept of breach notifications, users of electronic communication services would be told about breaches of security when this has resulted in personal data being lost or compromised, and about precautions that they may take in order to minimise the economic loss or social harm that could result from a security breach.
To ensure compliance with these requirements, national regulatory authorities will be given the power to issue binding instructions to operators on the measures that are required to secure electronic communication networks and services and to oversee proper implementation.
The proposed European Electronic Communications Market Authority will have as one of its core tasks network and information security and will assist the Commission in implementing measures on a European level where appropriate.
Thank you, Commissioner, for that comprehensive answer. I do not know what the digital equivalent of 'epidemic' is, but following this Christmas season we now see an epidemic of this kind of behaviour. All the independent organisations have said that.
I do not want to belittle anything the Commission has done; I think it has made this a priority. What I would ask, though, is that examples like the Dutch example of encouraging prosecutions, encouraging ISPs to be free to go after these people - none of this, I feel, is coming back to consumers. Is there something simple that the Commission can issue for MEPs, to tell our consumers what you are doing and how effectively this is being measured?
Vice-President of the Commission. - I could not agree more. I have already said that proposals are in place and are currently under consideration by Parliament and the Council. I expect these to enter into force, and we will then have all the necessary requirements in place.
The current legal situation allows action to be taken against such violations, although this depends on the case. In the case of a criminal offence, people can ask for the support of the police, or can take other legal action. As I have already mentioned, the example set by the Dutch regulator OPTA has been welcomed by the Commission in a press release. I have the full text here. If you wish, I can hand it to you after Question Time so you can read what we have already done.
(EL) Madam President, the Commissioner Mr Reding is absent, of course, but I am sure the Vice-President of the Commission, Mr Verheugen, has sufficient breadth of knowledge to answer my question on a supplementary matter: whether the Commission has evidence or clues linking the source of unsolicited e-mails - spam - to the companies offering services and products for protection against such unwanted intrusions.
I would like to connect the first question by Ms McGuinness on protecting consumers from counterfeit and sub-standard medicines with the question by Mr Moraes on protecting consumers against spam. One of the huge problems I, like most others, have is the amount of medicines advertised in spam, along with all sorts of products that enhance all sorts of bits of the body which some of us do not even possess! I wonder, with reference to the parallel market study you referred to, if there are any studies under way on the whole issue of the internet, spam and counterfeit medicines, and in particular on sub-standard medicines that offer no guarantee of safety or efficacy for consumers and patients everywhere. There is horrific growth in that particular area.
Vice-President of the Commission. - That is quite an interesting combination. On the first question, unfortunately the Commission is not in possession of these data, because the regulatory authorities belong to the Member States. But I will inform Commissioner Reding about the question and perhaps, in contact with Member States, we can find a solution.
On a personal basis I can only say that I find the idea behind your question absolutely reasonable, and I think we should try to find a way to bring that together.
On the second question, it even relates to an issue that we have not discussed this evening, the question of information to patients. We have three issues here: the abuse of electronic communication systems; we have the problem of information to patients, which is very often misleading; and we have the problem of counterfeited and parallel trade. I did not say that in my answer to the question on counterfeit medicines and parallel trade, so I can add it here.
We are also working on a proposal to get a clear framework for information for patients and experiencing exactly the problem that you have mentioned, namely that the existing regulations and existing restrictions which we have are, so to speak, overruled by the use of the internet. This is important for us - and this is the reason why we are studying the whole problem and why we will produce a proposal on how information for patients in the European Union should be organised, although we know that it is extremely difficult. But I have to say that, for the time being, we have regulations in place.
For instance, advertising for prescribed drugs is not allowed. If that happens via the internet it is, of course, a breach of the existing rules, and Member States have not only the right but, in my view, they have the obligation to do something against that.
So the answer to your question is yes. The Commission is aware that such a problem exists, and in our forthcoming proposals we will try to address that issue.
I have to introduce a caveat here: the use of the internet is something that you cannot control. This is exactly the problem that we have and we will try to find the best possible solution.
Part two
Subject: Monitoring imports of dangerous consumer goods
At the end of November the Commission presented a survey of the system for monitoring the safety of consumer goods, which revealed numerous shortcomings in the application of the existing directives in the Member States but also with regard to traceability and the responsibilities of industry, distributors and importers.
Can the Commission indicate the following, in particular? What specific measures does it intend to adopt to improve monitoring by Member States in accordance with Directive 2001/95/EC on general product safety and cooperation with customs services? What measures will it take to ensure traceability of imported consumer goods? What measures will it take to induce manufacturers, importers and distributors of imported consumer goods to shoulder their responsibility and, if appropriate, to penalise them?
Member of the Commission. - The first results of the product safety stocktaking were released on 22 November 2007. These indicate that the regulatory framework is fit for the purpose, if properly applied and when properly applied. The Rapex system is working efficiently to ensure that dangerous products are recalled from the market throughout the European Union.
The stocktaking report nonetheless identifies scope for improvements, both in preventive actions and in international cooperation, such as enhanced enforcement. Some envisaged improvements are already at an advanced stage towards becoming concrete actions, notably as concerns the revision of the Toy Safety Directive. The Commission is also in the process of preparing a temporary measure requiring warnings on magnetic toys, pending revision of the standards, to address the risk those toys could pose. The Commission is assisting the Member States' market surveillance authorities to identify and share best practices with a view to improved controls.
In October 2007, Member States reported on initiatives for better cooperation with economic operators and on specific surveillance campaigns on toys. The Commission intends to publish comparative enforcement capacity data in the consumer scoreboard for 2008, in what is a new and, I hope, very helpful initiative. The Commission also continues to concretely reinforce the market surveillance capacity of the Member States by participating in the financing of well-designed joint market surveillance projects. Those projects received EUR 1.3 million in Community funding in 2007.
In addition to actions to improve protection within the EU, various actions are under way to strengthen protection at borders. Recent major changes to EU customs legislation will assist in identifying high risk consignments for controls. Secure customs exchange mechanisms will also enable rapid action to be taken when information becomes available on new types of dangerous products. Information available in the Rapex system will be distributed using this mechanism, in order to alert the competent customs authorities of specific, potentially dangerous cargos. The Commission also agrees that traceability is an issue for further improvements. Statistics show that products of unknown origin notified through Rapex were, for the first time, down to 3% in October 2007, as compared to 17% in 2006. The Commission is currently analysing, with the help of the Member States, how to ensure that this improvement is not only temporary, and how to make it sustainable.
The Commission has already included, in the legislation under the internal market for goods package, a provision requiring economic operators to have available the identity of their supplier. This should be helpful for market surveillance intervention once that legislation enters into force. The Commission has also asked what China could do about traceability, and welcomes the initiatives taken in China to require bar coding, at factory level, of certain categories of high risk products.
Finally, the Commission has highlighted the responsibility of the economic operators concerned, and welcomes the commitment from industry to work on measures to build consumer confidence, in particular through what we are calling a 'safety pact'. The Commission will also send experts to carry out a study of business safety measures in the supply chain, and will report further on this in the first quarter of 2008.
(FR) Thank you for your response, Commissioner: I am glad that the Commission intends to take a series of measures to reduce, in so far as possible, the risks associated with the circulation of imported toys, particularly those from China.
One important aspect here, which the Commission has highlighted, is the traceability of toys from producer to consumer - and you did refer briefly to that in your reply. A major question remains unanswered, however. In the event of hundreds of thousands of toys being withdrawn from the market, as happened last year, can you tell me please, Commissioner, what becomes of those toys? What proof do you have that they are removed absolutely from the market? I have heard reports - which prompted me to ask my question today - that they are being put back onto the market, for sale to other children. All children, throughout the world, are entitled to benefit from the same approach on our part: I think none of us will argue with that. Does the traceability system enable you to follow these toys all the way to their destruction?
Member of the Commission. - I think that your question is absolutely valid and very humane. We have to pursue our goal: these dangerous toys must not reach not just the European market, which is our duty, but any market, and we have some well-developed tools to help us. We can conduct a market surveillance, we have controls and our Rapex system, which is a system through which we can get information through the market and not only when the dangerous goods are stopped at our borders.
However, what is also important for us as a global leader in the safety process is not to allow these dangerous goods - especially toys - to reach other children - in China as well. It is not enough just to preach for the safety of European kids, which is part of our duty. I have asked the main producers several times openly and clearly to destroy the toys and I have also invited them to the Commission in Brussels, where we discussed how to ensure that the toys are destroyed. They all committed to this. In particular, I urged Mattel, as the major industry with more recalls than any other, to comply, and it has agreed to this obligation. It is not legally binding: I cannot make them destroy their factories. But I think we are facing a time when the legislative framework is just a framework and there are things that are beyond and outside the framework. We need to vigorously pursue measures that are above the absolutely necessary from a legislative point of view. I had an opportunity to discuss this issue with UNICEF and the Americans during the TACD dialogue. I am fully aware of your concerns and, believe me, I will not spare efforts to make it public and to pursue the goal of destroying these toys. Nevertheless, I do not have a legislative base outside Europe.
(DE) Commissioner, you have indicated that a great deal is being done to remove dangerous toys from the market. That is an important step. The fact is, however, that some of these products are being marketed here with generally recognised certification marks, including in some cases the familiar CE mark. Under any rules of good practice, if a toy is not demonstrably safe or is actually dangerous, such labelling is not only abusive but downright fraudulent. Is there scope to envisage criminal prosecution in such cases?
Thank you, Commissioner, for your detailed response. In relation to Ireland, one item purchased there over the Christmas period actually exploded, and the name of the manufacturer was not identifiable.
Is it possible to have legislation introduced in all countries to make it illegal to sell an item on which the manufacturer is not clearly identifiable? I think that is the way forward, and I would ask if that could be done.
Member of the Commission. - If you do not mind, I will start with the second question, because I have a more certain legislative base on which to answer you. The Commission has already included, in the internal market for goods package, legislation containing a provision requiring economic operators to have available the identity of their supplier. This will help to enhance the identification of the good and to have a clear label as to who the producer is, for one thing, and also who the supplier is. The global chain is becoming longer and longer, and there is no longer any item which we can be absolutely certain has been produced only in one country.
I understand your question, but think that we also need to raise awareness and make parents more vigilant, because rogue traders will always exist. We need to raise awareness as regards checking the retailer and only buying from a responsible retailer, and also as regards checking the labels on the product. While nobody can remove that responsibility from our shoulders as consumers, I believe that your point is absolutely valid, and I agree that, not only the manufacturer's name, but also specific information should be shown on the label, especially in the case of toys.
This question is perhaps linked with the first one on what we can do about falsification - if I have understood your question correctly. If the good is a fake good, that is one thing. We need to tackle fake goods through intellectual property rights, and also through our custom activities. I have to tell you that our customs authorities have raised the frequency of their checks three times higher than the world norm. The advice from the World Custom Unions is to check 3% of goods at borders and ports, and in Europe we check 10%. I also think it would be a good idea to enhance our research and development to make surveillance and checks at the borders even tighter, with better technical devices to conduct screenings and other important innovations that can be introduced at the borders for goods coming onto our markets.
I would like also to point out that even if the good is not counterfeit, and clearly shows the 'CE' mark, this will not mean that the good necessarily conforms to all the requirements within the framework of this directive. We also need to keep, additionally, to these New Approach Directives, which set out requirements on how a good is produced, and to ensure constant market surveillance from the point of view of safety, because sometimes safety is even more important, or at least equally important, and does not always coincide with the manner in which the good is produced.
It might be, for example, as in the case of the problem with magnets in toys, to which we are responding, that when we see that the situation has changed we need to respond and take measures on the basis of safety, and not just on the basis of the requirements we have asked the producer to fulfil. If we combine the two sets of requirements - on the producer and on the good once the market - then we will have better-protected consumers.
Subject: Profiteering by food shops
Most Member States experience considerable fluctuations in food prices, very often because shops are able to exploit periods of mass consumption, such as public holidays. Milk, in particular, is a product with a constantly rising price in all Member States.
Does the Commission monitor the commercial activities of food shops and supermarkets during periods of higher consumption? Is it collaborating with national consumer protection organisations to find an effective solution to profiteering?
Member of the Commission. - I know that this question is very important, and I would like to assure you that the Commission does not monitor shops during periods of higher consumption, nor does it collaborate with the national consumer organisations on this specific question.
So we very much rely on national efforts. However, the Commission does intend to improve its tools for monitoring the functioning of the internal market from a consumer perspective.
The single market review set out the Commission's plans for a consumer scoreboard and for more detailed price monitoring, but I would like especially to stress that this is about monitoring.
Published Eurostat data show that prices of milk, cheese and eggs in Greece are 38% higher than the average prices of the same group for the European Union. The average prices for this product group over the period 1996-2007 grew by almost 52% in Greece and only by 24% in the EU.
However, this development appears to be structural rather than seasonal. Since 2005 the prices of dairy products for Greece do not appear to reveal seasonal fluctuations.
(EL) Madam President, I would like to say thank you very much to the Commissioner, and thank you very much for the information. I shall also consult Eurostat so that we can see the whole scoreboard, because it is significant, of course, and important for my country - which you have mentioned - but I believe there are similar situations in other countries and it would therefore be interesting to see how your Commission is going to handle this issue generally. Either with a recommendation or with a Directive which will cover all products and not only consumables.
Member of the Commission. - The Commission is undertaking measures at different levels aimed at reducing increases in food prices. One initiative is to begin monitoring prices, which I mentioned earlier. This is one of the objectives of the consumer market scoreboard on which we are working and which I believe will be supported by the Commission pretty soon.
The Commission has also proposed a number of measures within the framework of agricultural policy. A reduction of obligatory set-aside land, already in force for the 2008 crop season; an increase in milk quotas for the year 2008-2009 adopted by the Commission and proposed to the Council, if adopted, will be in force from 1 April 2008 onwards, and a reduction of import duties in the cereals sector to reduce increases in cereal prices and also in the future of the price of meat. This measure came into force from the beginning of January 2008.
This is a kind of inventory of what we have done. But, through the consumer market scoreboard, one of the main topics of our investigations will be prices and part of this basket will be about food prices. So we will duly inform you; we will consult as to what the next step will be after the data monitoring and we can take action to see what is behind this - of course, hand in hand with the national authorities.
It is interesting that when food prices are rising, the Commission will act to look at it and I would urge the Commission to come up with statistics that show us the share-out of the final retail price between producer - and I mean farmers - and consumer, because that information is not available. I think that it is also fair to say, on the record, that the era of relatively low food prices is over and that I think that the Commission should not fool people by saying that we are going to go back to lower food prices. Perhaps what we need to do is to educate people about buying quality food at a fair price.
- (LT) Last summer, prices started rising in all EU Member States. We then raised the question of whether there were any cartel agreements. In my country, Lithuania, it was found that milk processing companies agreed on raising prices. Now the meat sector is being scrutinised. Are such studies carried out in other EU countries? Now a new term has appeared - 'the end of cheap food'. Don't representatives of the food industry use this new term, and how can consumers protect themselves?
Member of the Commission. - The price of food fluctuates because of the seasonal character of agricultural production. Those fluctuations are not completely passed on to consumers because the cost of raw materials has, until recently, been decreasing and because of warehousing technologies catering for those seasonal shortages. Recently, more systematic food price increases seem to be taking place, and the principal reason seems to be growing demand from emerging large economies, like China and India. We have already discussed the fact that in India last year there were five million more people with a new diet that is based much more on milk, milk products and meat.
Last summer the situation worsened owing to adverse climatic conditions in many producing regions, and this has been the main reason for the exceptionally high increase in food prices in the European Union since September 2007. The Commission and the national competition authorities are carefully monitoring the market. Anti-competitive practices have been discovered in the dairy sector in the United Kingdom and in Greece, and fines have been imposed on firms involved in those anti-competitive practices.
I feel that, if the Latvian national authorities have been informed, then they will be working on the case you mention, especially as it is high on the public agenda. What we really need is a sectoral investigation to see whether there is any kind of cartel behind it, which has already happened in two EU countries.
I have just been informed, unfortunately, that we have a problem with the availability of our Commissioners. Mr McCreevy has to leave us at 7.20 p.m. Therefore, what I would intend to do, Commissioner Kuneva, with your permission, is to change now to Commissioner McCreevy, but if you could stay with us to take some additional questions at the end, that would be most helpful.
Subject: The Review of the Single Market
In light of the recent Commission publication on the Review of the Single Market, what measures does the Commission intend to take to promote the financial education of consumers, financial inclusion and adequate redress for consumers, particularly in light of the recent sub prime crisis in the US and the current financial turbulence?
Member of the Commission. - I would like to thank the Honourable Member for her interest in the single market review.
Alongside our Communication on the single market for 21st century Europe, we adopted a package of measures to improve the competitiveness and efficiency of retail financial services markets. Integral to that package are initiatives to improve consumer confidence and empower them to seek out the best product for their individual needs. Although the Commission focus on empowering consumers is not recent, current financial turbulence certainly highlights the importance of this matter. I would like to address all three areas mentioned by the Honourable Member: education, inclusion and redress.
Financial education is best delivered as close as possible to the citizens that need it, namely at the level of national and regional authorities, non-governmental agencies and the financial services sector. At the end of 2007, we adopted a communication on financial education to raise awareness of the need to increase consumers' level of financial literacy, promote the provision of high-quality financial education in the European Union and provide some practical tools to help achieve these goals. It includes some principles to guide financial services providers and announces some practical initiatives. These range from publishing an on-line database of financial education provision and research in the EU, to an enhancement of the existing Dolceta on-line educational tool to help teachers incorporate financial matters into the school curriculum.
Today, having a bank account is a prerequisite for being able to fully participate in social and economic life, and all EU citizens should have access to a basic bank account. We are currently carrying out a study to identify and analyse policy measures taken by Member States to prevent financial exclusion. Based on this information, which we hope to receive at the end of this month, we will reflect on how best to ensure that all EU citizens have access to a basic bank account.
Finally, when buying financial services, consumers need to know that in the event of a problem they can have easy access to redress. While out-of-court dispute settlement bodies exist in many EU countries, not all of these are members of the Commission-run FIN-NET, the aim of which is to facilitate consumer access to redress in cross-border cases. With this in mind, we are working to ensure that all existing out-of-court dispute resolution bodies are part of FIN-NET.
We are also reflecting more generally on how to encourage the creation of alternative redress systems where these do not already exist. Those initiatives will not create confidence and empower consumers overnight, but they are a complement to the initiatives we are taking in other related areas, such as information and advice.
(DE) I appreciate that Mr McCreevy has a tight schedule, but others have pressing engagements too. I merely wanted to ask whether or not my question to Mrs Kuneva will still be heard, in other words whether I can go to my Group meeting now or whether I should wait here.
It is unlikely that we will get to your question. It is regrettable that we are in the situation we are in. Your question will almost certainly be answered in writing.
Commissioner, I want to ask you a little bit more about financial education, which is the new buzzword. I think you will agree that there is a real imbalance in power between financial institutions and consumers, not least because, firstly, consumers need access to credit, and, secondly, regardless of the level of financial education, how many people are going to read the 25-page document that accompanies, for example, their insurance policy, and refer to it every year?
You said that this issue needs to be addressed at local and regional level, but would you not agree there needs to be greater cooperation between the major stakeholders, such as financial regulators, governments, consumer organisations and financial complaints bodies so that, working together, they can highlight some of the problems and issues, and at least act as an early warning system for the consumer?
Member of the Commission. - What we have been attempting to do here in financial education is to get this on the agenda and to make everybody aware, particularly in Member States, that it would probably be a better investment than in lots of other areas if, from a very early stage in the school curriculum, some basic financial literacy was taught.
Because, going through life, whether one ends up as the chief financial controller of a major institution or whether one has a very ordinary job in one's local area, you are definitely going to encounter - at some stage you are going to have to deal with - some major financial transaction such as the buying of a car, a house, a washing machine or whatever.
I think that from an early stage it would be far better if people had a little bit taught to them in the school curriculum programme so that they would know some basic information.
What Ms Harkin was speaking about goes on to a higher level as to what type of information should be given to a consumer, because she is correct: the amount of information that is given to them and the 48 pages that they get to read in very small writing is there for the sole purpose, in my view (and it has always been my view), of satisfying lawyers, so that if there is a case, they can charge bigger and bigger fees for telling you that you have either won or lost. I have absolutely no faith in that at all.
Some of that particular area is directly under my own responsibility. I often recall a particular case when I was in Scotland about two years or so ago, meeting with some of the financial educators who were talking about the Perspectives Directive in the UCITS area. They said there were 81 pages in the Perspectives Directive and 78 pages in the simplified perspectives to do with a particular product. So, in the Consumer Credit Directive, which I think is being dealt with at present in Parliament, Ms Kuneva will make some improvements as to what type of basic information consumers should be given. Ms Kuneva is dealing with those particular aspects. But in the whole area of financial education, the place where I have been trying to up the agenda is for Member States to include, from an early stage, some basic financial education as part of the core curriculum programme. I think everybody would be far better off doing it like that than having pages and pages of small type that no one ever reads.
(DE) Commissioner, I am sure you are right when you call for a start to be made at the level of school education in order to put consumers in a better position (a) to know their rights and (b) to exercise them.
The problem, however, is that we still have a generation, indeed more than one generation, of people who think differently, who have heard that financial services and the financial market are subject to particularly stringent government supervision and who act on that knowledge, believing they can rely on such government supervision. In actual fact, much has changed in recent times as a result of market deregulation. Are there not perhaps one or two things that can yet be done in the realm of state supervision?
Madam President, could I suggest to the Commissioner that, not only does the information satisfy lawyers, but it bamboozles consumers? And that is why it is there. Like a lot of information, it is like the instructions for the washing machine. We read it when it breaks down and it is too late.
Could I suggest you look at the role of credit unions in educating consumers, because I think that is an issue in Ireland in particular? And, can I gently remind you, as you mentioned redress, of the absolute lack of redress for Equitable Life policyholders. I am sure that Ms Wallis will support me on this and perhaps in a quiet moment you might come back to us with a written response as to what has happened since our report was voted on and supported by you.
Member of the Commission. - The first question relates to the regulated market and I think the questioner extrapolates from the recent difficulties - the difficulties of the past eight months or so - in the financial markets and races to the question of Ms Harkin. I do not think that there is necessarily a correlation there, but in all the studies and work that various bodies are doing, including us in the Commission, perhaps there would be a role for financial education.
I think the origins of the problems that created the financial turmoil come from irresponsible lending in a certain part of the world. That was the origins of the problem, but we are a long way down the road from that and it is the contagion effect that spread it to other areas. But the origins of the problem, in my view, probably relate to irresponsible lending by particular institutions.
Regarding Ms McGuinness's question: education is a Member State competence and I would not see any difficulty in, say, a Member State, including the one we know best, taking up her suggestion. It would seem to be a reasonable idea that could be pursued at that particular level.
Regarding the Equitable Life question, yes I did support it. We are waiting for further information. As far as I know, the report of the UK Ombudsman is still the only real source for redress and that particular report is still outstanding. I will ask my Commission officials if they have any later news as to when that UK report is likely to be published. If I remember correctly this time last year it was hoped to have been reported by the end of 2007, I think November 2007; that has come and gone and maybe we might find some more information about it, but that is really going to be the next big date in that area.
Subject: Markets in financial instruments
From 1 November 2007, the new European framework for the operation of markets in financial instruments entered into force.
Does the Commission have any information concerning the number of European investment companies and institutions likely to benefit from the new regulatory framework? Is any specific data available for Greece?
According to Commissioner Charlie McCreevy, the cost of capital is expected to fall in time. On what information is this prediction based? Is it possible for this prediction to be made more specific regarding individual sectors and the percentage of the anticipated decrease in each case?
Does the Commission have information concerning cross-border trading in shares and investment services? What are the current inward and outward figures for Greece in this sector?
Member of the Commission. - The Commission does not keep consolidated records of the number of European investment firms or the number of investment firms in Greece. However, Member States are required by MiFID to keep a record of all investment firms registered within their territory. The Hellenic Capital Market Commission should therefore be able to supply the data for Greek companies.
With MiFID, the trading monopolies for exchanges have been abolished, investment firms have better access to providing their services across the European Economic Area using the MiFID passport and consumer protection has been strengthened. This leads to increased competition across borders and between trading venues, which will in turn increase liquidity and the depth of the financial markets, for the benefit of both the industry and consumers.
Our expectation that cost of capital would decline is based on a rigorous study carried out by London Economics in 2002. This study modelled the impact of financial integration, of which MiFID is the cornerstone, in terms of its impact on the then EU-15. The main conclusions from the study were that financial integration would lead to a reduction in the cost of equity capital of an average of 50 basis points across the Member States, and a reduction in the cost of market debt for non-financial issuers of 40 basis points.
The study estimated that the combined effects of financial market integration to the EU economy would result in the following: an increase of EU-wide real GDP of 1.1% in the long run; an increase of 6% of the total business investment; an increase in private consumption of 0.8%; and an increase of 0.5% in total employment.
Figures compiled informally by the Committee of European Securities Regulators in the run-up to the implementation of MiFID suggest that only very limited numbers of firms were at that time making use of the passport for investment services under the then Investment Services Directive into or out of Greece. We expect this to change in the future as Greek markets open up as a result of MiFID, and as Greek firms see more opportunities in other Member States.
The Federation of European Securities Exchanges keeps statistics on foreign equity trading, as well as on the percentage of shares owned by investors. As of December 2005, 41% of the shares traded on the Athens exchange were held by foreign investors. In November 2007, the foreign equity trading turnover on the Athens exchange was EUR 970 million.
(EL) Madam President, I thank the Commissioner for his answer, and I would like to ask in addition whether the Commission has data on the volume of credit intermediation in the European Union, and specifically what percentage of the European GDP this credit intermediation represents.
Member of the Commission. - I do not have that information available to me. I am not certain whether my services have it either, but I will ask. If they have it, we will certainly forward it to the Member.
Subject: Irish county development plans
In June of this year the Commission requested information from Ireland in relation to certain Irish county development plans and the rules for granting of planning permission which could be judged as restrictive.
I understand that after the Irish Government was granted a one month extension, a response was sent to the Commission at the end of September.
Could the Commission comment on the current state of play of proceedings following the Irish Government's response?
Member of the Commission. - The Commission sent a letter of formal notice to the Irish authorities following a complaint on 29 June 2007.
This letter requested information on restrictive conditions set out in a number of Irish county development plans. The Commission raised questions regarding the compatibility of certain requirements to obtain building permission with two principles of the Treaty, namely the freedom of establishment and the free movement of capital.
Indirectly, such restrictions could also affect the free movement of workers, but this issue was not raised.
Following an agreed extension of one month to respond, the Irish authorities sent their response at the end of September. My services have been examining its content and are planning to contact the Irish authorities in order to hold a meeting at a technical level to further clarify and discuss the position of the Irish authorities.
Following these discussions, the Commission will be in a position to assess whether or not there are grounds to pursue this infringement procedure.
The response from the Irish Government was lodged on 28 September 2007. I understand that the response has not been made public. This is a very important issue which affects 22 local authorities in Ireland.
I am just wondering if the response can be released at this stage now that it is before the Commission and it has had time to consider it? Maybe the Commissioner might outline the timescale when a decision will be made by the Commission on this matter.
Member of the Commission. - It is not our practice to make responses available to the public, but then again those responses often end up in the public domain.
I can confirm that we received a response on 28 September 2007, as the Honourable Member has stated. As I said in my reply, we intend to have a meeting with the Irish authorities about this matter. We will see how we proceed from there.
I should point out, also, that Ireland is not the only Member State where there are difficulties like this.
My services are hoping to meet the Irish authorities in the very near future, and we will then have to consider what they say and take further steps, if these are required.
I should just like to ask the Commissioner - with regard to the rule of subsidiarity, and in particular the issue of planning permission - is this an area that the Commission should be involved in, when the operation of planning and the right to build a property is separate from the right to own property and exploit that property?
Member of the Commission. - That is a very good question, Mr Crowley, but when the Commission receives a complaint, we are duty bound to act upon it and have an investigation. The complaint concerns the free movement that I have spoken about under Articles 43 and 56 of the Treaty and this is what it relates to. Therefore, we are legally bound to investigate such matters when they appear to conflict with basic tenets of the Treaties. That is what we have to do in this particular instance. As I said in response to your colleague, Mr Burke, there are other complaints in other Member States which have a similar type of restrictions and these have to be pursued also.
Subject: Health insurance industry in Ireland
Will the Commission make a statement on the state of the health insurance sector in Ireland, especially in light of the recent reasoned opinion requesting Ireland to abolish the exemption in place for VHI from certain EU rules?
Member of the Commission. - On 17 November, the Commission sent a reasoned opinion requesting that Ireland abolish the exemption in place for the Irish Voluntary Health Insurance (VHI) from certain EU rules. These rules, notably the first non-life insurance directive of 1973, as subsequently amended, aim at harmonising certain requirements for the commencement and conduct of direct non-life insurance business, and therefore also pertain to private health insurance.
The first non-life insurance directive exempted the VHI, among other institutions, from its rules. However, this exemption is applicable only as long as the capacity of the exempted institution is not in any way amended by a change of its statutes or by any change in the relevant national law. Accordingly, upon extension or change of capacity, the institution becomes subject to the full set of rules of Community law which otherwise apply to non-life insurance.
These rules, for example, require insurance undertakings to seek official authorisation before taking up their business; to adopt a certain legal form; and to establish adequate protective provisions which have to be sufficiently matched by the undertaking's assets in order to retain an adequate solvency margin. One of the main objectives of these provisions is to protect the rights of those who have subscribed to an insurance policy, thereby making sure that the exercise of freedom to provide services is not to the detriment of consumer protection. In addition, these rules guarantee a level playing field between insurers.
Given its initial exemption from the first directive, and as long as its capacity remained unchanged, the VHI did not have to comply with these rules. The Commission, however, takes the view that the VHI's capacity has indeed changed. Several amendments to the relevant Irish law in 1996, 1998 and 2001 extended the VHI's scope of business far beyond what it was when the VHI's exemption was first granted. Therefore, VHI's initial exemption from the EU's rules for insurers is no longer applicable. The Commission expressed this view in the reasoned opinion that was sent to Ireland on 14 November. It has asked Ireland to take, within two months, the necessary steps to subject the VHI to those supervisory and prudential rules of Community law for which it formerly enjoyed the exemption.
The Commission considers that this reasoned opinion is a decisive step towards putting all competitors in the Irish private health insurance market on an equal footing under European insurance legislation. This serves the interests of policyholders as well as of fair competition. The Commission will closely monitor the steps taken by the Irish Government and will, failing appropriate action, pursue legal proceedings before the European Court of Justice.
Madam President, may I thank the Commissioner for taking the question. Could I ask him if he has any indication of the timescale involved in obtaining a reply from the Irish Government in relation to the VHI in particular? Could I ask him whether this will have any implications for equalisation? The VHI continues to dominate 75% of the market in Ireland, but they claim that they need risk equalisation to protect them from being left holding all the older, and therefore higher-liability, clients. Will the issue raised by the Commissioner have any implications for equalisation?
Member of the Commission. - A reasoned opinion was sent to Ireland on 14 November 2007. Ireland has two months to reply, which happens to be 14 January, which was yesterday. I understand that the reply was received yesterday evening. That reply is being studied by the Commission.
It is also necessary to point out that, as a result of correspondence that we had with the Irish Department of Health and the correspondence I had with the Irish Minister for Health over the past year, there was a proposed bill before the Houses of the Oireachtas before the election last May. That, of course, as Irish Members will know, fell when the election was called. We do not have institutional continuity in Ireland - which is a good thing, I think - but it was restored to the Order Paper when the new Government came into being. We have already suggested to the Irish authorities that some amendments to the bill as published are being considered.
So we will study the reply received yesterday evening (which I have not seen, but I understand it was received) and we will see what further changes have been proposed there. Dependent upon that, we will proceed to the next stage, or whatever.
But Mr Mitchell's second question is very relevant. He said, has this any relevance to the risk equalisation debate? The answer is no. This is in the other areas for which I am directly responsible, like the Life Insurance Directive, which relates to solvency, and these matters which are in the public domain. Mr Mitchell is correct in saying that the VHI has about 75% of the market, in fact I think the figure is now 76% of the market. I understand that they have an even greater share of the market now than they had. They have gained a greater share and have gained a lot of extra people over the past year to 18 months or so, than they had previously. That is a fact. He is well-briefed on the matter. But my difficulty is to do with the non-life insurance directive and not with the rate of risk equalisation. But for completeness - as you would be aware, Mr Mitchell - there is a separate court action which is to be called before the Court in Luxembourg and taken by one of the competitors in the Irish market. That is before the Court of Justice, and I would assume that some time, maybe later this year, a decision on that will be given.
Subject: Online airline ticket sales
Could the Commission state why instead of publishing the list of websites found to be in breach of Community legislation regarding the accurate advertising of websites it allowed their names to be covered up, indicating right of reply, to the detriment of the consumer who will unwittingly use a site that they could have avoided if the Commission had taken the step to publish the names in mid November?
Member of the Commission. - The Commission uses all the instruments available to ensure the effective enforcement of consumer rights across Europe. A new consumer-enforcement network was established at the end of 2006 in the regulation on consumer protection cooperation. It provides a framework for joint market surveillance and enforcement exercises, such as the sweep on air ticket sales sites, carried out in September 2007.
That was the first ever exercise of its type. The Commission coordinated this exercise, and provided the results of the first phase of the investigation in November 2007. At this stage, the disclosure of the names of the sites on which certain irregularities were detected, as suggested by the honourable Member, would be premature and would not respect the legal framework in certain Member States.
I quite understand your impatience, because we would all like to get things done, and in the right way. However, the right of reply, which means the right to defend oneself, is recognised across the EU Member States. It is the competence of the national authorities and courts to apply that right, and we are awaiting the outcome of court decisions in some countries. The Commission will, therefore, present the outcome of the investigations and enforcement actions presently ongoing in the Member States once those proceedings have been completed. I have held talks with the authorities on the basis of the consumer enforcement network, and they are committed to going further and to providing this data, but court procedures - in at least two countries - prevent us from having a full picture and from announcing it publicly.
I think last July we all applauded the Degutis report when at last we said we were going to have transparency in relation to charging, that all taxes and fees levied would be upfront in all advertisements. And then we read, in The European Voice on 31 October: 'Air ticket sites faced EU shame: Commission threatens to reveal the names of the hundreds of websites which allegedly mislead consumers'.
I am at a loss to know why these big commercial operations are not named, why they are not shamed. They continue to flout the rules and regulations and the undertaking. They continue to mislead the consumer. Last week, for example, Ryanair - give them credit for what they have done - published this in all Irish newspapers: 'Buy one flight, get a second absolutely free. Pay no fees, taxes, levies or charges'. So I booked my flight, and it cost me EUR 153. And then the one that was supposed to be free is as follows: credit card fee: EUR 12; taxes, fees and charges: EUR 39.96; insurance: EUR 14. Total price: free flight EUR 67. What more evidence do you want?
Member of the Commission. - Cases like this one were the main reason to step up and to have this enforcement action.
But I must reiterate: in many Member States it is only possible to publish the names of the airlines after the investigations and enforcement actions are finished.
Since cases differ, the time needed to deal with them can take longer in some cases than in others. Currently the Commission is discussing with Member States how much time is needed to finish these actions and the Commission will publish - I already have this commitment - these names as soon as it is legally possible, otherwise the Commission could be sued.
If Member States can close the cases as originally foreseen, the names can be published in the coming months. Initially I thought that we would be able to do it in February, but after more detailed discussions, comparing the legal system and how much time it takes from the legal point of view, I believe there may be a delay of one and a half months.
But I think that you are absolutely right and, if you allow me, I will use your case as one more reason for the need to step up. We have, since the beginning of this year, unfair commercial practices and while trying not to go too much into cases, I think this is a good example of a breach of the unfair commercial practices legislation as well.
(EL) Madam President, Madam Commissioner, I was one of the first, if not the first, to ask this question before the November issue came up, and before the announcement.
In your answer, you told me that within reasonable time, about two months, we would have the names or the results of your research. Afterwards, in an interview you gave, I saw that you said four months. Also, when the name of Ryan was announced, or rather appeared in the newspapers - as our colleague Mr Higgins has quite rightly said - as one of the companies, and according to your research there are 433 airlines and tourist agencies which have this kind of low-priced ticket, finally Ryan said it was not the only one. Some other large, well-known companies used their name, which I would not like to use in Parliament, and you closed your eyes to this issue. I therefore think it is advisable that you should give the names soon, so that public opinion, and competition among companies, large or small, can be allowed to cool down.
Member of the Commission. - I will not deny that I have drawn inspiration from Parliament and its Members many times, so I am glad that in this case it is regarding the specific investigation on air tickets. We actually picked air tickets for our first sweep quite deliberately.
I do not want to sound defensive. I am doing what I am required by law. I have taken the advice of the Commission's Legal Services and can go further before the Court procedures are over in certain Member States. If the procedure in one Member State takes four months, I cannot do anything. Acting before that procedure is concluded would be in breach of national legislation, and would endanger the reputation of the Commission. That is why I am waiting until these procedures are completed before the names are published.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
I should like to thank Commissioner Kuneva for waiting.
That concludes Question Time.
Madam President, I apologise to you, and to the interpreters for delaying them further. I just wish to place on the record my objection to the way that Question Time again has been messed around. Those of us who use it as a political tool to try and get answers from the institutions are left without any words as regards how badly we are treated as Members of this House. I will be raising this matter at the Conference of Presidents, but I hope that the Bureau will take it on board as well and try and make sure the working of the Chamber on a day-to-day basis does not encroach every single time on our Question Time.
Thank you, Mr Crowley. I think you will be aware that today has been a difficult day for one reason and another. We have had almost an hour and a half, and we have done our best to accommodate everybody's wishes. As you will know, we are also hoping to improve matters with the reform working group, but thank you for your comments, and thank you to our interpreters.
(The sitting was suspended at 19.45 and resumed at 21.00)